DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: specification failed to provide proper antecedent basis for the claimed “outboard end” in claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 10 recite “a plurality of serially distributed outlets extending from an upstream end to a downstream end of the supply duct” and “each outlet defining a progressively 
	Claim 3 recites the limitation “an outboard end”. It is unclear which end is considered as outboard end. 
	Claim 8 recites the limitation "each slot comprises a slit" in line 3.  It is unclear how the slot comprises a slit.
 	Claim 23 recites the limitation “wherein each register comprises a spacer provided in the gap having a gauged height that defines a vertical gap dimension providing an adjustable outlet dimension configurable to realize substantially same output flow rates from each of the registers”. This limitation is unclear because this limitation merely states a function (providing an adjustable outlet dimension configurable to realize substantially same output flow rate from each of the registers) without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim, i.e. spacer, so it is unclear whether the function (i.e. providing an adjustable outlet dimension) requires some other structure or is simply a result of operating the outlet in a certain manner. 
	
 	Response to Arguments
Applicant’s arguments, see pages 7-8 of remarks, filed 4/6/2021, with respect to 35 U.S. 102 (a)(1)/(a)(2) rejection have been fully considered and are persuasive.  The 102 rejection of claims 1, 10 and 21 has been withdrawn. However, the examiner disagrees that amendments to claims 1 and 10 overcome 112 rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY